 

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into by and between
Tower Hill Mines (US) LLC (hereafter, the “Company”), and Karl Hanneman
(hereafter, the “Executive”). The Company and the Executive shall be
collectively referred to as the “Parties” and individually as a “Party”.

 

1.Effective Date and Commencement of Employment.

 

(a)This Agreement shall be effective on February 1, 2017 (“Effective Date”). The
Executive’s employment commenced on May 17, 2010 (the “Employment Commencement
Date”).

 

(b)The period commencing on the Employment Commencement Date and ending at the
close of business on the date that this Agreement and the Executive’s employment
is terminated (the “Termination Date”) shall constitute the “Employment Period”.

 

(c)Notwithstanding any other provision of this Agreement, this Agreement may be
terminated at any time during the Employment Period in accordance with Section
6.

 

2.Position.

 

(a)During the Employment Period, the Company shall be the Executive’s employer,
and the Executive shall serve as the Chief Executive Officer (“CEO”) of the
Company, reporting directly to the Board of Directors of the Company (“Board”).
The Executive shall also hold all other positions as deemed necessary by the
Board. On the Termination Date, Executive shall be deemed to have resigned from
all positions held with all affiliates of the Company, including International
Tower Hill Mines Ltd. (“ITH”).

 

3.Duties and Responsibilities of Executive.

 

(a)During the Employment Period, and except as set forth below, the Executive
shall devote his full time and attention during normal business hours to the
business of the Company and its affiliates, including ITH, will act in the best
interests of the Company and its affiliates, including ITH, and will perform
with due care his duties and responsibilities.

 

(b)The Executive’s duties will include those normally incidental to the position
of CEO (to include the duties set forth in Exhibit A), as well as such
additional duties consistent therewith as may be assigned to him by the Board.
If, in its sole and complete discretion, the Board changes the Executive’s title
and/or the Executive’s reporting responsibilities, the Board may make such
changes, and such changes shall thereafter apply for purposes of this Agreement,
subject only to the provisions of Section 7(c) hereof.

 

(c)The Executive agrees to cooperate fully with the Board and not engage
directly or indirectly in any activity that materially interferes with the
performance of the Executive’s duties hereunder. During the Employment Period,
the Executive shall not hold outside employment, or perform substantial personal
services for parties unrelated to the Company, without the advance written
approval of the Board; provided, that it shall not be a violation of this
Agreement for Executive to:

 



 

- 2 -

 

(i)serve on any corporate, civic, or charitable boards or committees (except for
boards or committees of any business organization that competes with the Company
or its affiliates, including ITH, in any business in which they are regularly
engaged), so long as such service does not materially interfere with the
performance of Executive's duties and responsibilities under this Agreement, as
the Board in its reasonable discretion shall determine,

 

(ii)manage personal investments, or

 

(iii)take vacation days and reasonable absences due to injury or illness as
permitted by the general policies of the Company.

 

(d)The Executive represents and covenants to the Company that he is not subject
or a party to any employment agreement, non-competition covenant,
non-solicitation agreement, nondisclosure agreement, or any other agreement,
covenant, understanding, or restriction that would prohibit the Executive from
executing this Agreement and fully performing his duties and responsibilities
hereunder.

 

(e)The Executive acknowledges and agrees that the Executive owes the Company and
its affiliates, including ITH, a duty of loyalty and that any obligations
described in this Agreement are in addition to, and not in lieu of, any
obligations the Executive owes the Company as a matter of law.

 

4.Compensation.

 

(a)Base Salary. Commencing on the Effective Date, and during the Employment
Period, the Company shall pay to the Executive an annual base salary of $300,000
(the “Base Salary”), payable in conformity with the Company's customary payroll
practices for executive salaries. For all purposes of this Agreement, the
Executive’s Base Salary shall include any portion thereof which the Executive
elects to defer under any nonqualified plan or arrangement. During the
Employment Period, the Compensation Committee of the Board (“Compensation
Committee”) will review and determine the Executive’s salary as CEO from time to
time after the Effective Date.

 

(b)Annual Performance Bonus. The Executive shall be eligible for an annual
discretionary performance bonus with respect to each full calendar year during
the Employment Period (the “Annual Performance Bonus”), beginning with the
calendar year 2013, which shall, if earned, consist of a cash payment targeted
at 100% of the Base Salary. The Compensation Committee shall, on an annual basis
(at or near the beginning of each full calendar year in such Employment Period),
establish performance objectives for the Executive for the upcoming year, and
will communicate such objectives to the Executive. The amount, if any, of the
Annual Performance Bonus will be determined by the independent members of the
Board, or the Compensation Committee if designated this task by the Board,
acting in its sole and complete discretion based on annual performance
objectives. A bonus determination will be made by the independent members of the
Board or the Compensation Committee typically within 90 calendar days of the end
of each calendar year and the Annual Performance Bonus, if any, will be paid
within 120 days of the end of the calendar year for which the Annual Performance
Bonus is awarded. The Executive must be employed by the Company at the time of
payment of the Annual Performance Bonus to be entitled to payment of the Annual
Performance Bonus, except as provided in Sections 7(a), 7(b) and 7(c).

 



 

- 3 -

 

(c)Equity Awards. Subject to the approval of the Board and/or the Compensation
Committee, as applicable, and subject to all terms and conditions of the 2006
Incentive Stock Plan of ITH (“2006 Plan”) reapproved in 2016 by the
stockholders, in recognition of the appointment of the Executive to the position
of CEO, the Executive shall be granted an option to purchase 250,000 common
shares in the capital of ITH at a price of USD 1.00 per share. Other than the
number of such options to be granted and the pricing thereof, all other
conditions thereof, including the timing of such grant and any vesting terms
thereof, are solely within the discretion of the Board or the Compensation
Committee, as applicable. Following such initial grant, the Executive will be
eligible to receive, as determined in the sole discretion of the Board or the
Compensation Committee, as applicable, additional incentive stock options under,
and in accordance with, the 2006 Plan. In addition, the Executive shall be
eligible to receive equity awards for past performance or future equity
incentive awards as determined in the sole discretion of the Board or the
Compensation Committee, as applicable.

 

5.Benefits. Subject to the terms and conditions of this Agreement, the Executive
shall be entitled to the following benefits during the Employment Period:

 

(a)Reimbursement of Business Expenses and Travel. The Company agrees to promptly
reimburse the Executive for reasonable business-related expenses, including
travel expenses, incurred in the performance of the Executive’s duties under
this Agreement in accordance with Company policies. The Executive understands
and agrees that his position may entail frequent and significant travel to
places outside of Alaska.

 

(b)Benefit Plans and Programs. To the extent permitted by applicable law, the
Executive (and where applicable, his plan-eligible dependents) shall be eligible
to participate in all benefit plans and programs, including improvements or
modifications of the same, then being actively maintained by the Company for the
benefit of its executive employees (or for an employee population which includes
its executive employees), subject in any event to the eligibility requirements
and other terms and conditions of those plans and programs, including, without
limitation, 401(k) plan, medical and dental insurance, life insurance and
disability insurance. The Company shall not, however, by reason of this Section
5(b), have any obligation to institute, maintain, or refrain from changing,
amending, or discontinuing any such benefit plan or program.

 

(c)Disability Insurance. The Company shall maintain a disability insurance
policy that will pay, upon the Executive’s termination due to Disability (as
defined below), no less than 60% of the Executive’s then-current Base Salary for
the shorter of:

 

(i)two years, or

 

(ii)the duration of such Disability.

 



 

- 4 -

 

6.Termination of Agreement and Employment.

 

(a)Automatic Termination in the Event of Death. This Agreement shall
automatically terminate in the event of the Executive’s death. In the event of
the Executive’s death, the Company shall pay to the Executive’s estate, a
portion of the Annual Performance Bonus, pro-rated based on the percent
completion of the calendar year, at the target level.

 

(b)Company's Right to Terminate. At any time during the Employment Period, the
Company shall have the right to terminate this Agreement for any of the
following reasons:

 

(i)Upon Executive's Disability (as defined below),

 

(ii)For Cause (as defined in Section 7); or

 

(iii)For any other reason whatsoever, in the sole and complete discretion of the
Company.

 

(c)Executive’s Right to Terminate. At any time during the Employment Period,
Executive will have the right to terminate this Agreement with the Company for:

 

(i)Good Reason (as defined in Section 7); or

 

(ii)For any other reason whatsoever, in the sole and complete discretion of the
Executive.

 

(d)“Disability”. For the purposes of this Agreement, “Disability”' means that
the Executive has sustained sickness or injury that renders the Executive
incapable, with reasonable accommodation, of performing the duties and services
required of the Executive hereunder for a period of 90 consecutive calendar days
or a total of 120 calendar days during any 12-month period; provided, however,
that any termination based on Disability will be made in accordance with
applicable law, including the Americans with Disabilities Act, as amended.

 

(e)“Notices”. Any termination of this Agreement by the Company under Section
6(b) or by the Executive under Section 6(c) shall be communicated by a Notice of
Termination to the other Party. A “Notice of Termination” means a written notice
that:

 

(i)indicates the specific termination provision in this Agreement relied upon;
and

 

(ii)if the termination is by the Company for Cause or by the Executive for Good
Reason, sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. The Notice of Termination must specify the Executive's
Termination Date. The Termination Date may be as early as 14 calendar days after
such Notice is given but no later than 60 calendar days after such Notice is
given, unless otherwise agreed to by the Parties in writing or unless the
termination is For Cause, in which case the Termination Date may be immediate.

 

(f)The termination of this Agreement shall also result in the contemporaneous
termination of the Executive’s employment.

 



 

- 5 -

 

7.Severance Payments.

 

(a)Termination by the Company pursuant to Section 6(b)(iii). If the Company
terminates this Agreement during the Employment Period pursuant to Section
6(b)(iii) hereof, then, except as set forth in Section 7(c), the Company shall
pay to the Executive the following severance, in a lump sum, subject to all
applicable withholdings, on the 60th day after the Termination Date, provided
that the Executive has executed, not revoked, and any period to revoke has
lapsed, a full general release in favor of the Company and its affiliates,
including but not limited to ITH:

 

(i)One year's Base Salary; and

 

(ii)The portion, if any, of his Annual Performance Bonus for the year in which
the termination occurs based on the degree of achievement of the relevant
performance targets established for such year through the date of termination,
using pro-rated performance targets where necessary to account for the shortened
performance period.

 

(b)Termination by Executive for Good Reason. If the Executive terminates this
Agreement during the Employment Period pursuant to Section 6(c)(i) hereof, then,
except as set forth in Section 7(c), the Company shall pay to the Executive the
following severance, in a lump sum, subject to all applicable withholdings, on
the 60th day after the Termination Date, provided that Executive has executed,
not revoked, and any period to revoke has lapsed, a full general release in
favor of the Company and its affiliates, including but not limited to ITH:

 

(i)One year's Base Salary; and

 

(ii)The portion, if any, of his Annual Performance Bonus for the year in which
the termination occurs based on the degree of achievement of the relevant
performance targets established for such year through the date of termination,
using pro-rated performance targets where necessary to account for the shortened
performance period.

 

(c)Termination by Executive for Good Reason after a Change in Control. If a
Change in Control occurs and within six months of the Change in Control:

 



 

- 6 -

 

(i)The Executive is terminated pursuant to Section 6(b)(iii) hereof: or

 

(ii)The Executive terminates this Agreement during the Employment Period
pursuant to Section 6(c)(i) hereof,

 

then Sections 7(a) and 7(b) shall not apply, but instead pursuant to this
Section 7(c), the Company shall pay to the Executive the following severance, in
a lump sum, subject to all applicable withholdings, on the 60th day after the
Termination Date, provided that Executive has executed, not revoked, and any
period to revoke has lapsed, a full general release in favor of the Company and
its affiliates, including but not limited to ITH:

 

(i)One year’s Base Salary; and

 

(ii)One year’s Annual Performance Bonus at target.

 

In addition, immediately prior to the termination of the Executive’s employment
in a situation entitling him to severance under this Section 7(c), the Executive
shall become 100% vested in all of the rights and interests then held by
Executive under the ITH stock option and other equity plans (to the extent not
theretofore vested), including, without limitation, any stock options,
restricted stock, restricted stock units, performance units, and/or performance
shares.

 

(d)Additional Benefits. If the Company is required to pay to the Executive
severance by, and subject to, Sections 7(a) or 7(b) or 7(c), or if the Executive
is terminated pursuant to Section 6(b)(l) then:

 

(i)Such severance shall be paid in addition to any other payments the Company
may make to the Executive (including, without limitation, salary, fringe
benefits, and expense reimbursements) in discharge of the Company’s obligations
to the Executive under this Agreement with respect to periods ending coincident
with or prior to the Termination Date;

 

(ii)The Company shall reimburse Executive for COBRA continuation coverage for
twelve full months (or for the lesser duration of such COBRA coverage) beginning
with the month following the month in which the Termination Date occurs, such
that employee's cost of such COBRA coverage shall equal the cost, if any, that
Executive would pay (on behalf of himself and his spouse and dependents, as
applicable) under the Company’s group health plan had the Executive not
terminated; provided, that if group health coverage under another group health
plan becomes available thereafter to the Executive, the Executive’s spouse, or
the Executive’s dependents (as applicable), the Company’s reimbursement
obligations under this Section 7(d)(ii) will cease with respect to each person
to whom such coverage becomes available. The Executive shall notify the Company
immediately upon group health coverage becoming available to the Executive, the
Executive’s spouse, or the Executive’s dependents.

 

(iii)Payments under Sections 7(a) or 7(b) or 7(c), or payment under the
disability insurance policy pursuant to Section 5(c), shall be in lieu of any
severance benefits otherwise due to Executive under any severance pay plan or
program maintained by the Company that covers its employees and/or its
executives.

 



 

- 7 -

 

(e)“Cause” means the occurrence or existence, prior to occurrence of
circumstances constituting Good Reason, of any of the following events during
the Employment Period:

 

(i)The Executive’s gross negligence or material mismanagement in performing, or
material failure or inability (excluding as a result of death or Disability) to
perform, the Executive’s duties and responsibilities as described herein or as
lawfully directed by the Board;

 

(ii)The Executive's having committed any act of willful misconduct or material
dishonesty (including but not limited to theft, misappropriation, embezzlement,
forgery, fraud, falsification of records, or misrepresentation) against the
Company or any of its affiliates, including but not limited to ITH, or any act
that results in, or could reasonably be expected to result in, material injury
to the reputation, business or business relationships of the Company or any of
its affiliates, including but not limited to ITH;

 

(iii)The Executive's material breach of this Agreement, any fiduciary duty owed
by the Executive to the Company or its affiliates (including but not limited to
ITH), or any written workplace policies applicable to the Executive (including
but not limited to the Company’s Code of Conduct and policy on workplace
harassment) whether adopted on or after the date of this Agreement;

 

(iv)The Executive's having been convicted of, or having entered a plea bargain,
a plea of nolo contendere or settlement admitting guilt for, any felony, any
crime of moral turpitude, or any other crime that could reasonably be expected
to have a material adverse impact on the Company’s or any of its affiliates’
reputations (including but not limited to ITH’s reputation); or

 

(v)The Executive's having committed any material violation of any federal law
regulating securities (without having relied on the advice of the Company’s
attorney) or having been the subject of any final order, judicial or
administrative, obtained or issued by the Securities and Exchange Commission,
for any securities violation involving fraud, including, for example, any such
order consented to by Executive in which findings of facts or any legal
conclusions establishing liability are neither admitted nor denied.

 

(f)“Good Reason” means the occurrence, prior to occurrence of circumstances
constituting Cause, of any of the following events during the Employment Period
without Executive's consent:

 

(i)Any material breach by the Company of this Agreement;

 

(ii)Any requirement by the Company that the Executive relocate outside of the
Fairbanks, Alaska metropolitan area;

 



 

- 8 -

 

(iii)Failure of any successor to assume this Agreement not later than the date
as of which it acquires substantially all of the assets or businesses of the
Company;

 

(iv)Any material reduction in Executive's title, responsibilities, or duties or
the Board directs Executive to report to someone other than the Board; or

 

(v)The assignment to Executive of any duties materially inconsistent with his
duties as CEO;

 

Provided, however, that no Good Reason shall have occurred unless Executive
provides the Board written notice of the initial occurrence of the event or
condition described in (i) through (v) immediately above within 90 days of the
initial occurrence of such event or condition, the event or condition is not
remedied or cured within 30 days of the Board’s receipt of such written notice,
and Executive actually terminates his employment with the Company within 120
days of the initial occurrence of such event or condition.

 

(g)“Change of Control” means:

 

(i)any person or group of affiliated or associated persons acquires more than
50% of the voting power of the Company;

 

(ii)the consummation of a sale of all or substantially all of the assets of the
Company;

 

(iii)the liquidation or dissolution of the Company;

 

(iv)a majority of the members of the Board are replaced during any 12-month
period by Board members whose nomination or election was not approved by the
members of the Board at the beginning of such period (the “Incumbent Board”)
(provided that any subsequent members of the Board whose nomination or election
was previously approved by the Incumbent Board shall thereafter be also deemed
to be a member of the Incumbent Board); or

 

(v)the consummation of any merger, consolidation, or reorganization involving
the Company in which, immediately after giving effect to such merger,
consolidation or reorganization, less than 51% of the total voting power of
outstanding stock of the surviving or resulting entity is then “beneficially
owned” (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) in the aggregate by the stockholders of the Company
immediately prior to such merger, consolidation or reorganization.
Notwithstanding the foregoing, in no event shall a Change of Control be deemed
to occur in the event of a sale of Company securities or debt as part of a bona
fide capital raising transaction or internal corporate reorganization.

 



 

- 9 -

 

8.Parachute Payment.

 

(a)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) including, by example and not by way of limitation, acceleration (by
the Company or otherwise) of the date of vesting or payment under any plan,
program, arrangement or agreement of the Company, would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) or any interest or penalties with respect to such excise tax (such
excise tax together with any such interest and penalties, shall be referred to
as the “Excise Tax”), then there shall be made a calculation under which such
Payments provided to the Executive are reduced to the extent necessary so that
no portion thereof shall be subject to the Excise Tax (the “4999 Limit”). A
comparison shall then be made between (1) the Executive’s Net After-Tax Benefit
(as defined below) assuming application of the 4999 Limit; and (2) the
Executive’s Net After-Tax Benefit without application of the 4999 Limit. If (2)
exceeds (1), then no limit on the Payments shall be imposed by this Section 8.
Otherwise, the amount payable to the Executive shall be reduced so that no such
Payment is subject to the Excise Tax. “Net After-Tax Benefit” shall mean the sum
of (x) all payments that the Executive receives or is entitled to receive that
are in the nature of compensation and contingent on a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Code Section 280G(b)(2) (either,
a “Section 280G Transaction”), less (y) the amount of federal, state, local and
employment taxes and Excise Tax (if any) imposed with respect to such payments.

 

(b)In the event that a reduction in Payments is required pursuant to this
Section 8, then, except as provided below with respect to Payments that consist
of health and welfare benefits, the reduction in Payments shall be implemented
by determining the “Parachute Payment Ratio” (as defined below) for each Payment
and then reducing the Payments in order beginning with the Payment with the
highest Parachute Payment Ratio. For Payments with the same Parachute Payment
Ratio, such Payments shall be reduced based on the time of payment of such
Payments, with amounts being paid furthest in the future being reduced first.
For Payments with the same Parachute Payment Ratio and the same time of payment,
such Payments shall be reduced on a pro-rata basis (but not below zero) prior to
reducing Payments next in order for reduction. For purposes of this Section,
“Parachute Payment Ratio” shall mean a fraction, the numerator of which is the
value of the applicable Payment as determined for purposes of Code Section 280G,
and the denominator of which is the financial present value of such Parachute
Payment, determined at the date such payment is treated as made for purposes of
Code Section 280G (the “Valuation Date”). In determining the denominator for
purposes of the preceding sentence:

 

(i)present values shall be determined using the same discount rate that applies
for purposes of discounting payments under Code Section 280G;

 

(ii)the financial value of payments shall be determined generally under Q&A 12,
13 and 14 of Treasury Regulation 1.280G-l; and

 

(iii)other reasonable valuation assumptions as determined by the Company shall
be used.

 



 

- 10 -

 

Notwithstanding the foregoing, Payments that consist of health and welfare
benefits shall be reduced after all other Payments, with health and welfare
Payments being made furthest in the future being reduced first. Upon any
assertion by the Internal Revenue Service that any such Payment is subject to
the Excise Tax, the Executive shall be obligated to return to the Company any
portion of the Payment determined by the Professional Services Firm to be
necessary to appropriately reduce the Payment so as to avoid any such Excise
Tax.

 

(c)All determinations required to be made under this Section 8, including
whether and when a Payment is cut back pursuant to Section 8(c) and the amount
of such cut-back, and the assumptions to be utilized in arriving at such
determination, shall be made by a professional services firm designated by the
Board that is experienced in performing calculations under Section 280G (the
“Professional Services Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive. If the Professional Services
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Section 280G Transaction, the Board shall appoint another
qualified professional services firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Professional
Services Firm hereunder). All fees and expenses of the Professional Services
Firm shall be borne solely by the Company.

 

9.Conflicts of Interest. The Executive agrees that he shall promptly disclose to
the Board any conflict of interest involving the Executive upon the Executive
becoming aware of such conflict. The Executive's ownership of an interest not in
excess of one percent in a business organization that competes with the Company
or its affiliates (including but not limited to ITH) shall not be deemed to
constitute a conflict of interest.

 

10.Confidentiality.

 

(a)The Company agrees to provide the Executive valuable Confidential Information
of the Company and its affiliates (including but not limited to ITH) and of
third parties who have supplied such information to the Company. In
consideration of such Confidential Information and other valuable consideration
provided hereunder, Executive agrees to comply with this Section 10.

 

(b)“Confidential Information” means, without limitation and regardless of
whether such information or materials are expressly identified as confidential
or proprietary:

 

(i)any and all non-public, confidential or proprietary information or work
product of the Company or its affiliates (including but not limited to ITH);

 

(ii)any information that gives the Company or its affiliates (including but not
limited to ITH) a competitive business advantage or the opportunity of obtaining
such advantage;

 

(iii)any information the disclosure or improper use of which is reasonably
expected to be detrimental to the interests of the Company or its affiliates
(including but not limited to ITH);

 



 

- 11 -

 

(iv)any trade secrets of the Company or its affiliates (including but not
limited to ITH); and

 

(v)any other information of or regarding the Company or any of its affiliates
(including but not limited to ITH), or its or their past, present or future,
direct or indirect, potential or actual officers, directors, employees, owners,
or business partners, including but not limited to information regarding any of
their businesses, operations, assets, liabilities, properties, systems, methods,
models, processes, results, performance, investments, investors, financial
affairs, future plans, business prospects, acquisition or investment
opportunities, strategies, business partners, business relationships, contracts,
contractual relationships, organizational or personnel matters, policies or
procedures, management or compensation matters, compliance or regulatory
matters, as well as any technical, seismic, industry, market or other data,
studies or research, or any forecasts, projections, valuations, derivations or
other analyses, performed, generated, collected, gathered, synthesized,
purchased or owned by, or otherwise in the possession of, the Company or its
affiliates (including but not limited to ITH) or which the Executive has learned
of through his employment with the Company.

 

Confidential Information also includes any non-public, confidential or
proprietary information about or belonging to any third party that has been
entrusted to the Company or its affiliates (including but not limited to ITH).
Notwithstanding the foregoing, Confidential Information does not include any
information which is or becomes generally known by the public other than as a
result of Executive’s actions or inactions.

 

(c)Protection. In return for the Company’s promise to provide the Executive with
Confidential Information, the Executive promises:

 

(i)to keep the Confidential Information, and all documentation, materials and
information relating thereto, strictly confidential;

 

(ii)not to use the Confidential Information for any purpose other than as
required in connection with fulfilling his duties as CEO for the benefit of the
Company; and

 

(iii)to return to the Company all documents containing Confidential Information
in the Executive's possession upon separation from the Company for any reason.

 

(d)Value and Security. The Executive understands and agrees that all
Confidential Information, and every portion thereof, constitutes the valuable
intellectual property of the Company, its affiliates (including but not limited
to ITH), and/or third parties, and the Executive further acknowledges the
importance of maintaining the security and confidentiality of the Confidential
Information and of not misusing the Confidential Information.

 

(e)Disclosure Required By Law. If the Executive is legally required to disclose
any Confidential Information, the Executive shall promptly notify the Company in
writing of such request or requirement so that the Company and/or its affiliates
(including but not limited to ITH) may seek an appropriate protective order or
other relief. The Executive agrees to cooperate with and not to oppose any
effort by the Company and/or its affiliates (including but not limited to ITH)
to resist or narrow such request or to seek a protective order or other
appropriate remedy. In any case, the Executive will:

 



 

- 12 -

 

(i)disclose only that portion of the Confidential Information that, according to
the advice of Executive’s counsel, is required to be disclosed (and Executive’s
disclosure of Confidential Information to Executive’s counsel in connection with
obtaining such advice shall not be a violation of this Agreement);

 

(ii)use reasonable efforts (at the expense of the Company) to obtain assurances
that such Confidential Information will be treated confidentially; and

 

(iii)promptly notify the Company and/or its affiliates (including but not
limited to ITH) in writing of the items of Confidential Information so
disclosed.

 

(f)Third-Party Confidentiality Agreements. To the extent that the Company or its
affiliates (including but not limited to ITH) possesses any Confidential
Information which is subject to any confidentiality agreements with, or
obligations to, third parties, the Executive shall comply with all such
agreements or obligations in full. The immediately preceding sentence shall
apply only if the Company or any affiliate (including but not limited to ITH)
has provided the Executive with a copy of such agreements, and the Executive may
disclose such agreements and any related Confidential Information to the
Company’s attorneys and rely on their advice regarding compliance therewith.

 

11.Agreement Not to Compete.

 

(a)The Executive acknowledges that, in the course of the performance of the
Executive’s duties and obligations under this Agreement, the Executive will
acquire access to Confidential Information and the Executive further
acknowledges that if the Executive were to compete against the Company or any of
its affiliates (including but not limited to ITH), or be employed or in any way
involved with a person or company that was in competition with the Company or
any of its affiliates (including but not limited to ITH) following the
termination of the Executive's employment with the Company, the Company and its
affiliates (including but not limited to ITH) would suffer irreparable damages.
Accordingly, the Executive will not, at any time or in any manner, during the
Employment Period or at any time within one (1) year following the termination
of Executive’s employment for whatever reason, and notwithstanding any alleged
breach of this Agreement:

 

(i)directly or indirectly engage in any business involving the acquisition,
exploration, development or operation of any mineral property which is
competitive or in conflict with the business of the Company or any of its
affiliates (including but not limited to ITH);

 



 

- 13 -

 

(ii)accept employment or office with or render services or advice to any other
company, firm or individual, whether a competitor or otherwise, engaged in the
acquisition, exploration, development or operation of mineral property which is
competitive or in conflict with the business of the Company or any of its
affiliates (including but not limited to ITH);

 

(iii)solicit or induce any director, officer or employee of the Company or of
any its affiliates (including but not limited to ITH) to end their association
with the Company or any of its affiliates (including but not limited to ITH);

 

(iv)directly or indirectly, on the Executive’s own behalf or on behalf of
others, solicit, divert or appropriate to or in favor of any person, entity or
corporation, any maturing business opportunity or any business of the Company or
of any of its affiliates (including but not limited to ITH); or

 

(v)directly or indirectly take any other action inconsistent with the fiduciary
relationship of a senior officer to his company, without the prior written
consent of the Board, which consent may be withheld in the Board’s sole
discretion.

 

(b)For this purpose of this Section 11, a mineral property which is competitive
or in conflict with the business of the Company or any of its affiliates
(including but not limited to ITH) means one:

 

(i)which is primarily prospective for gold, and

 

(ii)any part of which lies within a horizontal distance of twenty-five (25)
kilometers from the outer boundaries of any mineral property in which the
Company or any of its affiliates (including but not limited to ITH) holds, or
has the right to acquire, an interest.

 

12.Withholdings. The Company may withhold and deduct from any payments made or
to be made pursuant to this Agreement:

 

(i)all federal, state, local and other taxes as may be required pursuant to any
law or governmental regulation or ruling;

 

(ii)any deductions consented to in writing by Executive.

 

13.Severability. It is the desire of the Parties that this Agreement be enforced
to the maximum extent permitted by law, and should any provision contained
herein be held unenforceable by a court of competent jurisdiction or arbitrator
(pursuant to Section 15), the Parties hereby agree and consent that such
provision shall be reformed to create a valid and enforceable provision to the
maximum extent permitted by law; provided, however, if such provision cannot be
reformed, it shall be deemed ineffective and deleted from this Agreement without
affecting any other provision of this Agreement.

 

14.Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Any and all Exhibits referred to in this Agreement
are, by such reference, incorporated herein and made a part hereof for all
purposes. The words “herein”, “hereof”, “hereunder” and other compounds of the
word “here” shall refer to the entire Agreement and not to any particular
provision hereof. This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply.

 



 

- 14 -

 

15.Arbitration; Injunctive Relief; Attorneys’ Fees.

 

(a)Subject to Section 15(b), any dispute, controversy or claim between the
Executive and the Company arising out of or relating to this Agreement, the
Executive’s employment with the Company, or the termination of either (other
than with respect to claims arising exclusively under one or more of the
Company’s employee benefit plans subject to ERISA) will be finally settled by
arbitration in Denver, Colorado before, and in accordance with the rules for the
resolution of employment disputes then in effect at the American Arbitration
Association. The arbitrator’s award shall be final and binding on both Parties.

 

(b)Notwithstanding Section 15(a), an application for emergency or temporary
injunctive relief by either Party shall not be subject to arbitration under this
Section 15; provided, however, that the remainder of any such dispute (beyond
the application for emergency or temporary injunctive relief) shall be subject
to arbitration under this Section 15. The Executive acknowledges that the
Executive’s violation of Sections 9 and/or 10 and/or 11 of this Agreement shall
cause irreparable harm to the Company and its affiliates (including but not
limited to ITH), the Executive agrees not to contest that the Executive's
violation of Sections 9 and/or 10 and/or 11 of this Agreement will cause
irreparable harm to the Company and its affiliates (including but not limited to
ITH), and the Executive agrees that the Company shall be entitled as a matter of
right to specific performance of the Executive’s obligations under Sections 9
and 10 and 11 and an injunction, from any court of competent jurisdiction,
restraining any violation or further violation of such agreements by the
Executive or others acting on his behalf, without any showing of irreparable
harm and without any showing that the Company and its affiliates (including but
not limited to ITH) does not have an adequate remedy at law. The right of the
Company and its affiliates (including but not limited to ITH) to injunctive
relief shall be cumulative and in addition to any other remedies provided by law
or equity.

 

(c)Each Party shall share equally the cost of the arbitrator and bear its own
costs and attorneys’ fees incurred in connection with any arbitration, unless a
statutory claim authorizing the award of attorneys’ fees is at issue, in which
event the arbitrator may award a reasonable attorneys’ fee in accordance with
the jurisprudence of that statute.

 

(d)Nothing in this Section 15 shall prohibit a party to this Agreement from:

 

(i)instituting litigation to enforce any arbitration award; or

 

(ii)joining another party to this Agreement in a litigation initiated by a
person which is not a party to this Agreement.

 

16.Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICT OF LAWS. THE EXCLUSIVE VENUE FOR THE RESOLUTION OF ANY DISPUTE RELATING
TO THIS AGREEMENT OR THE EXECUTIVE'S EMPLOYMENT (THAT IS NOT SUBJECT TO
ARBITRATION UNDER SECTION 15 FOR ANY REASON) SHALL BE IN THE STATE AND FEDERAL
COURTS LOCATED IN DENVER, COLORADO AND THE PARTIES HEREBY EXPRESSLY CONSENT TO
THE JURISDICTION OF THOSE COURTS.

 



 

- 15 -

 

17.Entire Agreement and Amendment. This Agreement contains the entire agreement
of the Parties with respect to the Executive's employment and the other matters
covered herein (except to the extent that other agreements are specifically
referenced herein); moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
Parties hereto concerning the subject matter hereof and thereof. This Agreement
may be amended, waived or terminated only by a written instrument executed by
both Parties.

 

18.Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties, including, but
not limited to, the rights and obligations set forth in Sections 6 through 16
hereof, shall survive any termination or expiration of this Agreement for any
reason.

 

19.Waiver of Breach. No waiver by either pay hereto of a breach of any provision
of this Agreement by the other Party, or of compliance with any condition or
provision of this Agreement to be performed by such other Party, will operate or
be construed as a waiver of any subsequent breach by such other Party or any
similar or dissimilar provision or condition at the same or any subsequent time.
The failure of either Party hereto to take any action by reason of any breach
will not deprive such Party of the right to take action at any time while such
breach continues.

 

20.Assignment. Neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by the Executive
(except by will or by operation of the laws of intestate succession) or by the
Company, except that the Company shall assign this Agreement to any successor
(whether by merger, purchase or otherwise) to all or substantially all of the
equity, assets or businesses of the Company, if such successor expressly agrees
to assume the obligations of the Company hereunder.

 

21.Notices. Notices provided for in this Agreement shall be in writing and shall
be deemed to have been duly received:

 

(a)when delivered in person or sent by facsimile transmission;

 

(b)on the first business day after such notice is sent by air express overnight
courier service; or

 

(c)on the third business day following deposit in the United States mail,
registered or certified mail, return receipt requested, postage prepaid and
addressed,

 



 

- 16 -

 

to the following address, as applicable:

 

If to Company, addressed to:

 

International Tower Hill Mines Ltd.,
Suite 200, Fairbanks, Alaska 99701
Attention: The Board

 

with a copy for informational purposes only to:

 

Lawrence Talbot, General Counsel,
International Tower Hill Mines Ltd.,
Suite 2300-1177 West Hastings Street
Vancouver British Columbia
Canada V6E 2K3.

 

If to Executive:

 

addressed to the address set forth below Executive’s name on the execution page
hereof;

 

or to such other address as either Party may have furnished to the other Party
in writing in accordance with this Section 21.

 

22.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one Party, but together signed by both Parties.

 

23.Definitions. The Parties agree that, as used in this Agreement, the following
terms shall have the following meanings:

 

(a)an “affiliate” of a person shall mean any person directly or indirectly
controlling, controlled by, or under common control with, such person;

 

(b)the terms “controlling, controlled by, or under common control with” shall
mean the possession, directly or indirectly, of the power to direct or influence
or cause the direction or influence of management or policies (whether through
ownership of securities or other ownership interest or right, by contract or
otherwise) of a person; and

 

(c)the term “person” shall mean a natural person, partnership (general or
limited), limited liability Company, trust, estate, association, corporation,
custodian, nominee, or any other individual or entity in its own or any
representative capacity, in each case, whether domestic or foreign.

 

24.Internal Revenue Code Section 409A.

 

(a)If at the time of the Executive’s separation from service:

 

(i)the Executive is a specified employee (within the meaning of Section 409A of
the Code, and using the identification methodology selected by the Company from
time to time); and

 



 

- 17 -

 

(ii)the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code), the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
additional taxes or interest under Section 409A of the Code,

 

then the Company will not pay such amount on the otherwise scheduled payment
date but will instead pay it in a lump sum on the first to occur of (x) the
first business day after such six-month period, (y) Executive's death, or (z)
such other date as will not cause such payment to be subject to tax or interest
under Code Section 409A.

 

(b)It is the intention of the Parties that payments or benefits payable under
this Agreement not be subject to the additional tax or interest imposed pursuant
to Code Section 409A. To the extent such potential payments or benefits could
become subject to Code Section 409A, the Parties shall cooperate to amend this
Agreement with the goal of giving the Executive the economic benefits described
herein in a manner that does not result in such tax being imposed. The Executive
shall, at the request of the Company, take any action (or refrain from taking
any action), required to comply with any correction procedure promulgated
pursuant to Code Section 409A. In no event shall the Company be liable to
Executive for any taxes, penalties, or interest that may be due as a result of
the application of Code Section 409A.

 

(c)With respect to payments under this Agreement, for purposes of Code Section
409A, each severance payment will be considered one of a series of separate
payments, and each such payment shall be a separately identifiable and
determinable amount.

 

(d)For purposes of determining the timing of any payment of severance
compensation, the Executive will be deemed to have a termination of employment
only upon a “separation from service” within the meaning of Code Section 409A.

 

(e)Any amount that the Executive is entitled to be reimbursed under this
Agreement will be reimbursed to the Executive as promptly as practical, and in
any event not later than the last day of the calendar year following the year in
which the expenses were incurred.

 

(f)The Executive's termination of his employment for Good Reason is intended to
be a separation from service for good reason as described in Treas. Reg. §
1.409A-1(n)(2) and this Agreement shall be interpreted and construed
accordingly.

 

(g)For purposes of this Agreement, each payment of severance compensation is
intended to be excepted from Code Section 409A to the maximum extent provided
under Code Section 409A as follows:

 

(i)each payment that is scheduled to be made following the Executive's
termination of employment and within the applicable 2 1/2 month period specified
in Treas. Reg. § 1.409A(b)(4) is intended to be excepted under the short-term
deferral exception as specified in Treas. Reg.§ 1.409A-1(b)(4); and

 



 

- 18 -

 

(ii)each payment that is not otherwise excepted under the short-term deferral
exception is intended to be excepted under the involuntary separation pay
exception as specified in Treas. Reg. § 1.409A-1(b)(9)(iii) or the exception for
limited payments described in Treas. Reg. § 1.409A-1(b)(9)(v)(D).

 

The Executive shall have no right to designate the date of any payment of
severance compensation to be made hereunder.

 

25.Employment at Will. The Executive agrees that, by signing below, he agrees
that he is an employee at will and just as he is free to terminate his
employment at any time, for any reason, the Company is also free to terminate
his employment at any time, for any reason.

 

SIGNATURE PAGE FOLLOWS


 



 

- 19 -

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
to be effective for all purposes as of the Effective Date.

 



  EXECUTIVE:             Dated: March 13, 2017 By:  /s/ Karl Hanneman   Karl
Hanneman   P.O. Box 10664   Fairbanks, AK 99710         THE COMPANY:      
Dated: March 13, 2017 By:  /s/ Marcelo Kim   Marcelo Kim   Board Chair

  

 

- 20 -

 

Exhibit “A”

 

Description of Duties and Responsibilities of Employee

 

·The Executive is responsible for running a public company (ITH), and for all
facets of the business.

 

·The Executive is responsible for creating and maintaining stability and
investor confidence.

 

·The Executive is responsible for driving realistic value creation as the
Livengood Project (the “Project”) moves through the early stages of development.



 

·The Executive’s responsibilities also include:

 

oTo ensure that the Company health, safety, and environmental management
programs meet or exceed the corporate standards;

 

oIn close partnership with the Board, to develop and execute the current vision
and strategic plan required for future value accrual;

 

oTo ensure that the business plan as approved by the Board is executed at a high
quality of work to schedule and budget;

 

oTo ensure ITH’s solid reputation among the local and global investment
communities;

 

oTo continue to retain and build a top tier management team capable of advancing
the Project through permitting and to ensure senior management succession;

 

oTo pursue the identification and development of merger, acquisition or
partnership opportunities that fit the strategic direction and enhance
shareholder value;

 

oTo continue and protect the development of strong relationships with existing
key stakeholders and different levels of government (State and Federal) in
Alaska to help ensure the acquisition of future environmental permitting;

 

oTo obtain financing to satisfy future cash requirements for the Company by
gaining access to capital markets on appropriate terms;

 

oTo ensure personal professional development by serving on outside boards as
approved by the Board;

 

oOther duties as assigned by the Board

 



 

